Citation Nr: 1030231	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 
1975.  The record indicates that the Veteran is currently 
incarcerated by the State of Texas.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied service 
connection for diabetes mellitus, a back disability, hepatitis, 
hemorrhoids, allergies, and epilepsy.  

On appeal in April 2004, the Board remanded the case for further 
development.  In March 2007, the Board denied all of the 
Veteran's service connection claims.  The Veteran timely appealed 
that adverse decision to the United States Court of Appeals for 
Veterans Claims (Court), which remanded the decision in April 
2008.  

The case was thereafter remanded in July 2008 for further 
development consistent with the directives of the April 2008 
Joint Motion for Remand (JMR).  In May 2009, the Board again 
denied all of the Veteran's service connection claims. 

The Veteran then timely appealed this adverse decision to the 
Court, which remanded the decision in January 2010.  The Court 
stated that the Board did not adequately discuss whether the 
Veteran's due process right to a hearing was met.  
The Court, citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
noted that the Secretary is required to "tailor . . . assistance 
to the peculiar circumstances of confinement."  It therefore 
concluded that the Board "failed to consider whether Appellant's 
failure to appear [for the February 2003 scheduled hearing] was 
with 'good cause'."  The Court further determined that the Board 
"failed to explain why another hearing need not be scheduled for 
Appellant."

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran is currently incarcerated.  He contends that he 
should be permitted to testify at a hearing, preferably via 
telephone.  The Veteran initially requested a hearing in the 
September 1999 Form 9.  In October 1999, the RO advised the 
Veteran of his hearing options.  By correspondence dated January 
2003, the RO informed the Veteran and his representative that a 
personal hearing before a member of the Board had been scheduled 
at the local RO for February 2003.  The Veteran failed to appear 
at the scheduled time, and no request for postponement was 
received.  An April 2009 correspondence contains the following 
statement: "The VA claimed that I refused to show up to a 
hearing. That is not true. I was never notified and I ain't very 
difficult to be found."  

The parties to the January 2010 JMR requested that the May 2009 
decision be vacated and remanded because the Board did not 
adequately discuss whether the Veteran's due process right to a 
hearing was met.  Specifically, the JMR noted that the Board did 
not explain why another hearing "need not be scheduled for 
Appellant."

The Court has long held that incarcerated veterans are entitled 
to the same care and consideration given to their fellow 
veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting 
Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court 
has cautioned "those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to the 
peculiar circumstances of confinement."  Id.

With respect to hearings, 38 C.F.R. § 20.700(a) (2009) provides 
that an appellant is entitled to a hearing if one is requested.  
Further, 38 C.F.R. § 20.700(e) is titled "Electronic hearings" 
and states: "When suitable facilities and equipment are 
available, an appellant may be scheduled for an electronic 
hearing."

In addition, in Narron v. West, 13 Vet. App. 223 (1999), a matter 
in which the veteran was seeking a waiver of an overpayment, the 
Court noted that the veteran had requested that arrangements be 
made with Texas penal authorities so that he could be given a 
hearing.  The Court cited Wood and quoted that decision for the 
proposition that "in adjudication of claims of an incarcerated 
veteran, VA should tailor assistance to the peculiar 
circumstances of confinement."  Id. at 228.

In light of the above, to ensure that the Veteran receives due 
process of law and to comply with the January 2010 JMR, the Board 
remands this matter to the RO to attempt to honor the Veteran's 
outstanding request to testify at a Board hearing.  The Board 
notes that the Veteran's representative has stated that he 
is "available for consultation should the Regional Office 
need to communicate directly with someone about what 
arrangements can be made."

The Veteran's representative has requested that the Board 
either schedule a VA examination or obtain an independent 
medical opinion (IMO) in an effort to determine the nature 
and etiology of his disabilities.  However, the 
development discussed above must be done first.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran's representative 
and attempt to arrange a hearing before a 
member of the Board at the RO.  All 
efforts to arrange the hearing, including 
contacts with the facility where the 
Veteran is incarcerated must be documented 
in the claim folder, and all efforts to 
tailor VA's assistance to the peculiar 
circumstances of the Veteran's confinement 
must be noted. 

2.	Readjudicate the claims on appeal.  If any 
of the benefits sought remain denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
Veteran unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



